Citation Nr: 0207042
Decision Date: 06/28/02	Archive Date: 08/16/02

Citation Nr: 0207042	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-20 110	)	DATE JUN 28, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, whose death occurred in December 1995, served on 
active duty from February 1943 to February 1945.  The 
appellant in this matter is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in which the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death was denied.  An appeal followed, and by 
its decision of February 23, 1998, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  

Received by the Board in April 1998 was the veteran's motion 
for reconsideration of the Board's decision of February 1998.  
Such motion was granted by the Acting Chairman of the Board 
in October 1998.  The expanded reconsideration panel 
thereafter remanded the matter to the RO in December 1998 in 
order to obtain records of treatment from the VA Medical 
Center in Syracuse, New York.  Following a return of the case 
to the Board, an opinion from an independent medical expert 
was obtained by the panel in February 2002.  A copy of that 
opinion was then furnished to the appellant's representative 
in March 2002 and such representative was afforded written 
notice of the existence of a 60-day period in which to review 
the opinion and submit any additional evidence or argument, 
pursuant to 38 C.F.R. § 20.903 (2001).  Received by the Board 
in late April 2002 was a signed statement from the veteran's 
representative in which it was set forth that the appellant 
had no further evidence or argument to present. 

By rating action of January 1996, the RO held that the 
veteran was eligible for Dependency and Indemnity 
Compensation benefits under the provisions of 38 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2001).


FINDINGS OF FACT

1.  The veteran's death on December 1, 1995, was the result 
of cardiopulmonary arrest, due to or as a consequence of 
cardiomyopathy or ventricular arrhythmia.

2.  During the veteran's lifetime, service connection was 
established for a single disability, that of schizophrenia, 
for which a 100 percent schedular evaluation had been in 
effect from July 1964 until his death.

3.  Evidence of a heart or cardiovascular disorder is not 
shown in service, nor is it demonstrated that 
arteriosclerosis; cardiovascular-renal disease, including 
hypertension; endocarditis; or myocarditis was manifested to 
a degree of 10 percent or more within the one-year period 
following the veteran's discharge from military service in 
February 1945.

4.  The heart or cardiovascular disorder responsible for the 
veteran's death is not shown to be etiologically related to 
the veteran's only service-connected disorder, nor is it 
demonstrated that the veteran's service-connected 
schizophrenic reaction resulted in an increase in severity of 
the fatal heart or cardiovascular disorder, such as might 
constitute an aggravation thereof.

5.  The record does not indicate that service-connected 
disability either caused or contributed substantially or 
materially to cause the veteran's death.



CONCLUSION OF LAW

Disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, the appellant is entitled to consideration of her 
claim under the version of the law or regulation most 
favorable to her.  Karnas, supra.  In Janssen v. Principi, 15 
Vet. App. 370 (2001), the Court noted that the VA's General 
Counsel has already determined that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment.  VAOPGCPREC 11-2000.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  While 
it is indicated that the appellant was not specifically made 
aware of the VCAA, she was duly notified by the statement of 
the case furnished to her in July 1996 and the supplemental 
statements of the case provided to her in February and June 
2000 of the requirements of her claim for entitlement to 
service connection for the cause of the veteran's death.  
Also, it is noted that VA has a duty under the VCAA to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim; however, in this instance all available records 
are shown to have already been made a part of the claims 
folder, including records of treatment compiled by VA and 
non-VA medical professionals from 1987 to 1995 which were 
obtained through the Board's 1998 remand.  It is noted that 
the appellant has not referenced any missing or other 
evidence that might be of assistance or may otherwise affect 
the outcome of the question now before the Board.  Also, the 
appellant does not specifically request that any additional 
development of the evidence, to include further retrieval of 
medical records, be undertaken.  Inasmuch as the record 
reflects that she has had a full opportunity to submit any 
and all evidence or argument in support of her appeal, there 
is no reasonable basis for additional development either from 
a procedural or evidentiary standpoint.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  In view of the foregoing, no possibility of 
prejudice to the appellant is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

As referenced above, this matter was remanded by the Board to 
the RO in December 1998 so as to permit the RO to obtain VA 
treatment records.  Inasmuch as the entirety of the veteran's 
VA treatment file was obtained and associated with the claims 
folder, all of the actions requested by the Board in its 
remand were fully accomplished.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  No allegation to the contrary is 
offered by or on behalf of the appellant and, therefore, 
further development action on that basis is not indicated.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal disease, including hypertension, if 
manifested to the required degree within a prescribed period 
from the veteran's separation from active duty; or one that 
is proximately due to or the result of or being aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a); see Allen v. 
Brown, 7 Vet. App. 439 (1995).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

Additionally, the regulations provide as follows:

Generally, minor service-connected disabilities, 
particularly those of a static nature or not 
materially affecting a vital organ, would not be 
held to have contributed to death primarily due to 
unrelated disability.  In the same category there 
would be included service-connected disease or 
injuries of any evaluation (even though evaluated 
as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other vital 
body functions.  (3) Service-connected diseases or 
injuries involving active processes affecting vital 
organs should receive careful consideration as a 
contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and 
general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury 
primarily causing death.  Where the service-
connected condition affects vital organs as 
distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, 
debilitation may be assumed.

38 C.F.R. § 3.312(c)(2)(3) (2001).

The primary allegation of the appellant is that the veteran's 
service-connected schizophrenia, of which depression was a 
manifestation, contributed to a lifestyle of self-abuse, 
including longstanding alcohol and tobacco abuse.  This 
resulted in the veteran totally disregarding his general 
health, such that death by a disease of the heart or 
cardiovascular system ultimately occurred.  Such factors, it 
is contended, combined, aided, or lent assistance to the 
veteran's eventual death.  The appellant directs the Board's 
attention to the opinion offered by a treating VA physician, 
Doctor Chiang, to the effect that the veteran's depression 
contributed indirectly to his demise from heart disease.  

The record in this case reflects that, during the veteran's 
lifetime, service connection was established for a single 
disability, that of a schizophrenic reaction, paranoid type, 
for which a 100 percent schedular rating remained in effect 
from July 1964 until his death.  The veteran's death occurred 
on December 1, 1995, at his place of residence.  No autopsy 
was conducted.  The certificate of death, as completed by F. 
Barker, M.D., indicated that the immediate cause of death was 
cardiorespiratory arrest, due to or as a consequence of 
cardiomyopathy.  The veteran's cardiomyopathy was shown 
thereon to be of a chronic nature.  

With respect to the other evidence of record that speaks to 
the direct cause of the veteran's death, the aforementioned 
Doctor Chiang, a VA physician who treated the veteran from 
1988 to 1994, noted in March 1996 correspondence that the 
immediate cause of the veteran's death was cardiac failure.  
Also, an independent medical expert (IME) in cardiology, 
whose opinion was sought by the Board in 2002, concluded 
based on a review of the entire evidentiary record that the 
most likely explanation for the veteran's death was 
ventricular arrhythmia.  Notation by the IME was made that, 
inasmuch as the veteran had a documented ejection fraction of 
15 percent and as his death was of a sudden type, it was most 
likely that existing ventricular fibrillation or tachycardia 
had deteriorated into ventricular fibrillation, thereby 
causing death.  There was noted to be documented evidence of 
left ventricular hypertrophy on multiple, previous 
cardiograms, without a showing of any conduction defect.

Based on the foregoing assessments, this case turns on the 
date of origin of the veteran's cardiomyopathy or ventricular 
arrhythmia, as the entities directly responsible for the 
veteran's death, as well as the nature of the relationship, 
if any, between the veteran's service-connected schizophrenic 
reaction, paranoid type, and that entity or entities directly 
causing his death.  The initial inquiry necessarily entails a 
review of service medical records and those records of 
treatment compiled during the one-year period following 
service to ascertain whether there is shown to be evidence of 
a heart or cardiovascular disorder, and particularly, 
cardiomyopathy or ventricular arrhythmia.  

Service medical records of the veteran identify no complaints 
or findings indicative of a heart or cardiovascular disorder 
and no diagnosis of such is recorded therein.  No examination 
or treatment records were compiled in the one-year period 
following the veteran's discharge from service, and it is 
evident that the initial VA medical examination of April 1946 
identified no complaint or finding regarding any 
cardiovascular disorder and yielded no pertinent diagnosis.  
Many VA examinations followed during the period from 1947 to 
1970, none of which disclosed any findings of a heart of 
cardiovascular disability; complaints of chest pain were 
voiced by the veteran, beginning in December 1964.  

Evidence documenting the presence of a heart disorder is not 
shown until 1987, when the veteran was hospitalized in May 
1987 at a private facility, due to acute shortness of breath.  
During that hospitalization, there was offered a history of 
longstanding hypertension and Type II diabetes mellitus.  
Chest films were found to be consistent with the presence of 
congestive heart failure.  The discharge diagnoses were of 
acute pulmonary edema, possible subendocardial infarction, 
and diabetes mellitus.  An electrocardiogram in July 1987 
indicated the presence of an old inferior infarction.  
Extensive treatment followed for variously diagnosed heart 
and cardiovascular diseases in the 1980s and 1990s, prior to 
the veteran's death, in addition to a variety of other 
disease entities, including a cerebrovascular accident and 
associated atherosclerosis of the carotid arteries in 1988, 
degenerative joint disease of the spine, diverticulosis, 
hepatomegaly, vertebrobasilar insufficiency, and pulmonary 
disease.

In March 1996, Dr. Chiang submitted to the appellant's 
representative the following correspondence in response to 
the representative's request for input:  

I am writing to you in response to your letter of 
2/21/96.  I took care of (the veteran) from 
December 1988 to November 1994 at the Syracuse 
VAMC's primary care clinic.  He was not under my 
care after 11/94.  (The veteran) had multiple 
medical problems, including diffuse vascular 
disease as evidenced by his history of a stroke, 
PVD, thoracic aneurysm and ischemic 
cardiomyopathy.  He died from the cardiac 
failure.  According to his record, he had started 
smoking at age 12 and had been as heavy as 2-3 
packs per day since 1945.  He was unable to stop 
smoking and this is probably the most important 
factor in his vascular disease.  He had been 
depressed since I've known him and more so in the 
last few years and refused to receive therapy for 
it.  According to the record, he had been having 
depression/emotional disorder and was withdrawn 
from social activities.  He also abused alcohol 
in the past.  He was service-connected for 
psychosis or schizophrenic reaction, paranoia 
type, however, I have never noted evidence of 
active psychosis or paranoia in him during his 
clinic visits.  He was dysthymic/depressed, 
however.  He did not have the motivation to take 
care of himself and believed he was going to die 
from his medical condition.  The mental attitude 
probably perpetuated his behaviors such as heavy 
smoking and drinking and non-compliance to 
dietary and medical interventions and developed 
diffuse cardiovascular disease.  In this sense, 
the depression contributed indirectly to his 
eventual demise from heart disease, a common 
pattern of cardiovascular disease.

In records of outpatient treatment compiled in 1993, Dr. 
Chiang noted that the veteran's depression had been present 
since a cerebrovascular accident (June 10, 1993) and that the 
depression was secondary to the cerebrovascular accident 
(September 23, 1993).

An Independent Medical Expert in cardiology furnished his 
opinion to the Board in February 2002.  Therein, the expert 
found that there was no clinical evidence within the 
veteran's records indicating the presence of vascular disease 
during the period of time that the veteran was in service or 
within one year of his service discharge, and that his 
myocardial infarction occurred eight years prior to his 
death.  No record of inservice hypertension or diabetes was 
likewise noted.  The expert further noted that his records 
review had demonstrated more depression than paranoid 
schizophrenia in the years 1987 to 1994.  As well, he found 
that that there was no known etiological relationship between 
paranoid schizophrenia and vascular disease and that to 
attribute the veteran's cardiovascular disease to his 
schizophrenia in the presence of other well established risk 
factors would not be accurate.  It was therefore concluded 
that it was not likely that the veteran's cardiovascular 
disease with resultant sudden demise was etiologically 
related to his service-connected paranoid schizophrenia.  The 
opinion is quoted below:

I have had an opportunity to review the 
records forwarded to me on the above 
veteran.  He was a 71-year old veteran 
who died at home on December 1, 1995.  
His death was secondary to a 
cardiopulmonary arrest.  The patient 
served in the United States Army from 
February 17, 1943 to February 15, 1945.  
He was in combat from February 11, 1944 
to February 15, 1945.

At age 21, he was discharged from the 
army with 100% service-connected 
disability for a "nervous condition" 
characterized as paranoid schizophrenia.  
He reported in an interview in the mental 
hygiene clinic in 1990 that his life was 
unremarkable until "his traumatic 
experience in combat during World War II, 
when he apparently accidently [sic] 
killed several United States soldiers 
during the chaos of a battle".  He was 
knocked unconscious and awoke in a 
military hospital in England where he 
stayed for three months.  Subsequently he 
was hospitalized in Long Island for an 
undetermined period of time and was 
discharged from the army with the 
service-connected disability mentioned.  
He married in 1946.

The purpose of this review is to assess 
whether his service connected disability 
contributed to his sudden demise from a 
cardiorespiratory arrest.

With his service-connected disability, he 
did not work and received a pension.  His 
cardiovascular history goes back a number 
of years.  The specifics of a myocardial 
infarction in April 1987 are not 
available but that diagnosis repeats 
itself in his record.  Of note, he had 
both a nuclear ejection fraction 
determination and an echocardiogram in 
1987 which were discordant in their 
results as far as descriptions of left 
ventricular function.  The echocardiogram 
in October of 1987 describes normal left 
ventricular function and the nuclear 
ejection fraction in July of 1987 
describes an ejection fraction of 36%.  
Regardless, in May of 1987, he was 
admitted with a myocardial infarction and 
pulmonary edema.  It is of note that he 
was cared for during that illness in May 
of 1987 at the Tompkins County Hospital.  
When that hospital asked for compensation 
from the Veterans Administration for the 
treatment of this veteran, the payment 
was denied because "treatment rendered 
was not for a service-connected 
disability".

An electrocardiogram in March of 1989 
shows an old inferior myocardial 
infarction.  There was a hospital 
admission in 1989 for pulmonary edema 
with a chest x-ray defining pulmonary 
edema.  An echocardiogram in 1991 defined 
a significant inferior posterior akinetic 
wall and a mural thrombus.  An echo on 
April 15, 1992 defined a left ventricular 
ejection fraction of 15% with severe 
global hypokinesis, an interventricular 
septal wall of 15mm, a posterior wall of 
l3mm, a left ventricular end diastolic 
diameter of 60 mm, a systolic diameter of 
50 mm, fractional shortening of 17% and 
moderate mitral regurgitation.

Thus, coronary disease is established by 
echocardiographic regional wall motion 
abnormalities and electrocardiographic 
evidence of infarction.  The progressive 
deterioration of left ventricular 
systolic function is also established by 
the serial echocardiographic data.

In addition, cerebral vascular disease 
was defined by the history of a stroke in 
1987 with a left-hemiparesis which 
resolved.  A diagnosis of hypertension 
was made in 1987 at the time of this 
stroke.  Vertebral basilar insufficiency 
was defined in 1992 during a hospital 
admission for dizziness.  Carotid disease 
was defined by diffuse atherosclerotic 
plaques on ultrasound in 1988.  Finally, 
peripheral vascular disease was defined 
several times such as in April of 1993 
with a diagnosis of claudication.  There 
was an admission for a peripheral 
angiogram to define the peripheral 
vascular anatomy, but the angiogram was 
not done because of patient restlessness.

During routine outpatient evaluations in 
1994, the medical regimen was listed to 
include lasix, hydralazine, digoxin, 
tolinase for diabetes, and at times 
diltiazem and lisinopril.

Several other medical problems were 
present.  Diverticulosis was diagnosed on 
a barium enema in January of 1994.  
Gallstones were diagnosed at the same 
time with abdominal ultrasound.  There 
was a history of peptic ulcer disease.  
Prostatic hypertrophy was treated with a 
transurethral resection of the prostate 
in July of 1993.

The patient smoked.  There is a history 
of alcohol use.  The impression is that 
he was treated for depression and for his 
service-connected paranoid schizophrenia 
as an outpatient, perhaps at a fee-for-
service facility, for a number of years.  
In 1970, an evaluation of his psychosis 
documented that there were some auditory 
hallucinations and that he had nightmares 
of being chased.  He remained 100% 
service-connected for his paranoid 
schizophrenia.  When treatment for his 
depression stopped is not clear.  At one 
point he was seeing a Dr. McCauly every 
two weeks for his  "nervous condition".  
When this therapy stopped is not clear.  
It is clear that he refused to use 
antidepressants on a number of occasions.  
This is documented, for example, in a 
note on May 3, 1993.  It is also clear 
that he had expressed a desire to not be 
resuscitated in the event of a cardiac 
arrest.  A document expressing this 
desire was signed in December of 1994.

Dr. Richard Chiang followed the veteran 
for a number of years at the Syracuse 
Veterans Administration Medical Center.  
Dr. Chiang's letter of March 6, 1996, 
documents the veteran's smoking history, 
his use of alcohol, his multiple medical 
problems and his depression.  He also 
clearly documents the presence of heart 
failure.  Dr. Chiang's letter mentions 
that the patient's mental attitude and 
his drinking contributed to his self 
neglect in terms of smoking and 
noncompliance with respect to dietary and 
medical interventions.  In this respect 
Dr. Chiang noted that the veteran's 
depression contributed indirectly to the 
progression of his cardiovascular disease 
and therefore to his death.  Dr. Chiang 
does not mention a relationship between 
the veteran's paranoid schizophrenia and 
his cardiovascular disease.

In the records that have been reviewed, 
the effort put into caring for this 
veteran provides descriptions primarily 
of his vascular disease and of his 
medical problems such as claudication, 
dizziness and vertebral insufficiency and 
diabetes.

With this background of the veteran's 
medical record, the following responses 
are given to the four questions you 
asked. 
1.  What is the specific cardiac entity 
that was responsible for the veteran's 
sudden demise?

Given the documented presence of severe 
left ventricular systolic dysfunction and 
the evidence for extensive vascular 
disease, a ventricular arrhythmia causing 
sudden death would be the most likely 
explanation for the veteran's death.  
With an ejection fraction of 15% and the 
history of a sudden demise, ventricular 
fibrillation or ventricular tachycardia 
deteriorating into ventricular 
fibrillation would be most likely.  
Multiple cardiograms were reviewed.  Left 
ventricular hypertrophy was present.  A 
conduction defect was not present.  
Asystole or a sinus arrest or complete 
heart block would be less likely than a 
ventricular arrhythmia to explain the 
veteran's sudden death.

2.  Is it at least as likely as not 
(50/50) that the cardiovascular disorder 
causing the veteran's death was present 
during the veteran's service or 
manifested within one year of such 
service?  If so manifested, specify the 
objective indications of such disability.

The veteran was born on July 26, 1924.  
He left the service in 1945 at the age of 
21.  There is no clinical evidence 
available in the records reviewed 
indicating any presence of vascular 
disease at the time the veteran was in 
the service or within one year of his 
discharge.  The myocardial infarction 
described in the records occurred in 1987 
during the veteran's 63rd year.  This was 
eight years before his death.  There are 
no records of hypertension or diabetes 
during his service years.

3.  Is it at least as likely as not 
(50/50) that the fatal cardiovascular 
disease resulting in the veteran's death 
was etiologically related to service-
connected schizophrenic reaction, 
paranoid type?

The flavor in the records suggests more 
depression than paranoid schizophrenia in 
the years 1987 through 1994 which are the 
years documented in the veteran's medical 
records submitted.  While it is well 
established that there are connections 
between diabetes and vascular disease, 
between smoking and vascular disease, 
between hypertension and vascular 
disease, the relationship between 
paranoid schizophrenia and vascular 
disease is not established.  To attribute 
the veteran's cardiovascular disease to 
paranoid schizophrenia in the presence of 
the other well established risk factors 
would not be accurate.  Thus, it is not 
likely that the veteran's cardiovascular 
disease resulting in his sudden demise 
was etiologically related to his service 
connected paranoid schizophrenia.

4.  Is it at least as likely as not 
(50/50) that service connected 
schizophrenic reaction caused or served 
to accelerate the veteran's death or  
"aided or lent assistance to the 
production of death.

The major life style or psychosocial 
factors being related to sudden death are 
smoking and obesity.  In the fifth 
edition of Braunwald's Heart  Disease, 
Textbook of Cardiovascular Medicine, 
(copyright, 1997) in Chapter  24 on page 
751, there is a reference to Bernard 
Lown's work suggesting psychic stress as 
a mediating factor for ventricular 
arrhythmias.  There is a reference to 
emotional extremes being the triggering 
events for the ventricular arrhythmias of 
sudden death, and there is a reference to 
"voodoo death" which has existed 
primarily in developing countries.

In Eric Topol's Textbook of 
Cardiovascular Medicine (copyright 1998, 
Lippincott Williams & Wilkins, 
Philadelphia, PA), chapter 11, page 252, 
there is mention of the relationship of 
depression and anxiety to the onset of 
coronary artery disease.  The coronary 
prone individual is described as someone 
"harboring negative emotions, such as 
depression, anxiety, hostility, or 
aggression."  The emotions of hostility 
and anger seem [sic] may be important in 
acting as triggers for coronary 
syndromes.

These texts and a literature search on 
Medline back to 1966 do not provide 
references to a correlation between 
schizophrenia and coronary artery 
disease.

In all of these situations, there is a 
necessity for an underlying structural 
cardiac abnormality on which the trigger 
for the ventricular arrhythmias of sudden 
death acts.  The structural disease was 
present in this veteran.  Significant 
left ventricular systolic dysfunction and 
extensive vascular disease are well 
documented.  There is no description of 
any sudden change in mood or extreme 
behavior on the part of the veteran at or 
around the time of death.  Rather, there 
is a documentation of coronary artery 
disease manifesting itself as a 
myocardial infarction forty-two years 
after the veteran's discharge from the 
service.  There is also documentation of 
a progression of vascular disease in this 
diabetic veteran with hypertension and a 
smoking habit through the years 
particularly from 1987 through 1995.  It 
is not likely that the service-connected 
schizophrenic reaction "aided or lent 
assistance to the production of death".

(It should be noted that one entry in the 
records submitted on June 1, 1992, refers 
to [name specified] (0153)-a different 
veteran.)

I hope these comments are helpful.

The record does not include any evidence or opinion from a 
medical professional indicating that the veteran's fatal 
heart or cardiovascular disease had its onset in service or 
was manifest to a degree of 10 percent or more during the 
one-year period following the veteran's discharge from 
service.  Moreover, there is lacking competent medical 
evidence directly linking the veteran's fatal heart or 
cardiovascular disease to service-connected disability.  
Evidence or opinion from a medical professional is absent 
that the fatal heart/cardiovascular disease was proximately 
due to or the result of service-connected disability, and it 
is not shown that service-connected disability resulted in an 
increase in severity of the fatal heart/cardiovascular 
disease, such as might constitute an aggravation of a 
nonservice-connected entity.

In addressing the question of whether service-connected 
disability was a contributory cause of the veteran's death, 
the panel recognizes that Dr. Chiang has not stated that 
service-connected disability was in any way responsible for 
the development of the fatal heart or cardiovascular 
disorder.  In fact, Dr. Chiang found no indicia of an active 
psychosis in the six years he treated the veteran, ending in 
1994.  Rather, he found that the veteran was experiencing 
depression.  Importantly, he did not link the veteran's 
depression to his service-connected schizophrenia.  He did, 
however, attribute the veteran's depression to a 
cerebrovascular accident in outpatient treatment records 
recorded in 1993.  Such depression was found by Dr. Chiang in 
his March 1996 statement to have contributed indirectly to 
the veteran's eventual demise, as he did not have the 
motivation to take care of himself and believed that he was 
going to die.  The veteran's mental attitude, in Dr. Chiang's 
view, probably perpetuated his behaviors, such as heavy 
smoking and drinking, as well as non-compliance with dietary 
and medical interventions.  

Even assuming for the sake of argument that the veteran's 
depression was a manifestation of or secondary to the 
schizophrenic reaction, it must be shown, pursuant to 
38 C.F.R. § 3.312(c), that service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is insufficient to show that 
it casually shared in producing death; rather, it must be 
demonstrated that there was a causal connection.  Here, Dr. 
Chiang states that the depression experienced by the veteran 
only indirectly contributed to his death, there being no 
language utilized that it contributed substantially or 
materially to the production of death.  Moreover, the 
veteran's depression did not more than casually share in 
producing death, in that it was the resulting lifestyle of 
self-abuse, primary of which was alcohol and tobacco abuse, 
that Dr. Chiang pointed to was a causative factor in bringing 
about the veteran's death.  As service-connected disability 
did not contribute to death substantially or materially, the 
need to discuss the other requirements for determining 
whether service-connected disablement contributed to death, 
including whether it combined with other factors and aided or 
lent assistance in the production of death, is obviated.  

It is noteworthy that the IME also distinguished the 
veteran's depression from his service-connected schizophrenia 
and found that specific medical treatises and a literature 
search on Medline back to 1966 had failed to provide evidence 
of a correlation between schizophrenia and coronary artery 
disease.  Moreover, the IME found, in discussing whether 
service-connected disablement contributed to the veteran's 
death, that the veteran had an underlying structural cardiac 
abnormality on which the trigger for ventricular arrhythmias 
for sudden death had acted.  However, there was found to be 
no description of any sudden change in mood or extreme 
behavior on the part of the veteran at or around that time of 
his death that would have served as the fatal trigger.  
Rather, it was concluded by the IME that there was only 
documentation of coronary artery disease manifesting itself 
as a myocardial infarction 42 years after the veteran's 
discharge from service and of a progression of vascular 
disease in a diabetic with hypertension and a smoking habit 
through the years, particularly from 1987 to 1995.  It was 
the IME's ultimate conclusion that it was not likely that the 
veteran's service-connected schizophrenic reaction aided or 
lent assistance to the production of his death.  

It, too, must be emphasized that, although the veteran's 
schizophrenic reaction was evaluated as 100 percent disabling 
for a period of more than 30 years prior to his death, with 
resultant protection of such rating, the record does not 
demonstrate the presence of a psychosis or other indicia of 
schizophrenia during a period of many years prior to the date 
of death.  Dr. Chiang and the IME both reference the 
veteran's nonservice-connected depression, but neither 
associated the depression with service connected 
schizophrenia.  Thus, it would be conjectural to determine 
that debilitation attributable to the schizophrenia played a 
part in the veteran's death.  As well, the veteran's 
schizophrenia is psychiatrically based and did not involve a 
vital organ.  Thus, debilitation from schizophrenia may not 
be assumed in this instance.   

Some discussion is also necessary with respect to several 
other entities which are linked by Dr. Chiang or the 
appellant to the veteran's period of service or service-
connected disability.  Dr. Chiang noted that smoking by the 
veteran was probably the most important causative factor in 
his vascular disease, but Dr. Chiang did not offer an opinion 
that the veteran's tobacco use was of service origin.  The 
record reflects that the veteran initiated tobacco use prior 
to service and that, during service, he smoked from 20 to 50 
cigarettes daily, and after service, his cigarette use was 
noted to range from two to three packs daily until the time 
of his death.  Notwithstanding such tobacco use, there is no 
competent medical evidence presented that the veteran 
acquired a nicotine dependence in service as would permit a 
grant of entitlement to service connection for the cause of 
the veteran's death.  See VAOPGCPREC 19-97; VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93); VAOPGCPREC 67-90 (O.G.C. Prec. 67-90); 
see also, Internal Revenue Service Restructuring and Reform 
Act of 1998, Pub. L. No. 105-206, 112 Stat. 685 (1998) (to be 
codified at 38 U.S.C.A. § 1103) (prohibiting service 
connection for disability or death resulting from an injury 
or disease due to inservice use of tobacco products, 
applicable only to claims filed after June 9, 1998).  

Regarding the veteran's alcohol use, the record reflects that 
he provided a history in service of occasional to moderate 
alcohol consumption and there are multiple references to his 
abuse of alcohol in records of treatment compiled in 1987 and 
thereafter.  Absent, however, is competent medical evidence 
that the veteran's use and abuse of alcohol was part and 
parcel of his service-connected schizophrenia, secondary 
thereto, or aggravated thereby.  As such, there is no basis 
for concluding that alcoholism of the veteran was a direct or 
contributory cause of the veteran's death.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

There likewise remains for consideration two other disorders, 
residuals of a gunshot wound, as well as post-traumatic 
stress disorder (PTSD).  The appellant alleges that the 
veteran suffered from PTSD as a result of inservice combat 
stressors, in addition to or as a diagnostic alternative to 
schizophrenia.  However, the record is devoid of any definite 
diagnosis of PTSD by a medical professional and, no medical 
professional has offered an opinion that the diagnosis of 
schizophrenia was in error.  PTSD cannot therefore be said to 
have been a service-connected disability that directly caused 
or contributed to the veteran's death.  Regarding the 
inservice gunshot wound, the veteran's enlisted record and 
report of separation indicates that he received the Purple 
Heart Medal, which it is acknowledged is awarded for wounds 
suffered in combat.  There are also incomplete and 
conflicting references in service medical records to a 
gunshot wound of the left leg and, also, of the scalp, but 
clinical evaluation and testing performed after service did 
not identify specific residuals in either area.  
Notwithstanding the ambiguity of service medical records as 
to the location(s) of the wound(s), there is no indication 
from any medical professional that an inservice gunshot wound 
in either or both areas in any way caused or contributed to 
the veteran's death, thereby leaving no basis for a grant of 
entitlement to service connection for the cause of the 
veteran's death.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the opinions of Dr. Chiang and the IME are probative and 
accompanied by an adequate factual predicate.  While the 
IME's views are wholly in opposition to the allegations of 
the appellant, Dr. Chiang's opinions fail to establish a 
viable legal basis for a grant of entitlement to service 
connection for the cause of the veteran's death.  Service 
medical records and evaluation and treatment records compiled 
postservice likewise fail to set forth a claim on which 
favorable action may be taken.  While the panel sympathizes 
with the appellant in the loss of the veteran, the 
contentions advanced by the appellant are largely 
unsubstantiated, and it must be remembered that as a lay 
person, her opinions as to medical etiology or causation are 
not representative of competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, 
a preponderance of the evidence is against the claim that 
service-connected disability either caused or contributed to 
the veteran's death.   


ORDER

Service connection for the cause of the veteran's death is 
denied.




______________________________              
_____________________________
   G. H. Shufelt                                            
C. W. Symanski
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 9805309	
Decision Date: 02/23/98    Archive Date: 03/02/98

DOCKET NO.  97-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veterans death.  The appellant is the veterans widow.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans service-connected 
psychiatric disorder contributed to his death and that the 
cause of his death should be service-connected.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence is against 
the appellants claim of service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1995.  

2.  The immediate cause of death was cardiorespiratory arrest 
due to cardiomyopathy.  

3.  The veterans only service connected disability was 
schizophrenia which was rated 100 percent disabling; there is 
no competent evidence showing that the veterans 
cardiomyopathy was manifested in service or in the first post 
service year, or that it was caused by the service-connected 
schizophrenia or was otherwise related to his military 
service.  

4.  There is no competent evidence to the effect that the 
veterans service connected schizophrenia directly caused, 
contributed to cause, or hastened, his death.


CONCLUSIONS OF LAW

1.  Cardiomyopathy was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1997); 38 C.F.R. §§  3.307, 3.309(a) (1997).

2.  Service connection for the cause of the veterans death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was treated for 
a psychiatric disability in service.  There is no indication 
that he was treated for cardiomyopathy or any other 
disability related to the heart.  
The veteran has been service-connected for paranoid 
schizophrenia since his discharge from service in February 
1945.  His disability had been rated 100 percent disabling 
since July 1964.  The RO has granted the appellant dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318(b).  

The veteran died on December [redacted], 1995.  The death certificate 
listed the cause of his death to be cardiorespiratory arrest 
due to cardiomyopathy.  

In a March 1996 letter, a VA staff physician reported that he 
treated the veteran at the primary care clinic from December 
1988 to November 1994.  He indicated that the veteran had 
multiple medical problems, including diffuse vascular disease 
which was evidenced by his history of stroke, peripheral 
vascular disease, thoracic aneurysm and ischemic 
cardiomyopathy.  He noted that the veteran had started 
smoking at the age of 12 and had been unable to stop.  He 
indicated that this probably was the most important factor in 
his vascular disease.  He also noted that the veteran had 
been depressed since he first treated him and had been more 
so in the last few years.  Nonetheless, he refused to receive 
treatment for it.  He did not observe any active psychosis or 
paranoia during the clinic visits, however.  He related that 
the veteran did not have the motivation to take care of 
himself and that his mental attitude perpetuated his heavy 
smoking and drinking which helped to developed the diffuse 
cardiovascular disease.  He opined that, in that sense, the 
depression contributed indirectly to his death from heart 
disease.  

II.  Analysis

Initially, we note that we have found that the appellants 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that she has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the appellants claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 and Supp. 1997); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1997).  Each disabling condition shown by a veterans 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Additionally, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of  such 
disease during the period of service.  Cardiomyopathy which 
becomes manifested to a compensable degree within one year 
following a veterans discharge from service may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a).

In order to establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veterans death.  38 C.F.R. 
§ 3.312(c)(1).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no competent evidence showing that the veteran's 
cardiomyopathy was incurred in or aggravated by service.  
Additionally, chronicity has not been established and 
continuity of symptoms after discharge has not been shown.  
Therefore, it also may not be presumed to have been incurred 
in service.  The evidence also does not establish that the 
veteran's service-connected schizophrenia directly caused the 
cardiomyopathy in order to warrant a finding of secondary 
service connection.  As such, service connection for 
cardiomyopathy has not been established.  

Similarly, service connection for the cause of the veteran's 
death has also not been established.  There is no evidence 
that the service-connected schizophrenia was a material 
factor in contributing to cause the cardiomyopathy, or to 
hasten the veteran's death therefrom.  While it was reported 
by the veteran's physician that his mental condition 
perpetuated his heavy smoking and drinking which caused the 
cardiovascular disease, it was noted that it was only 
indirectly contributory to his eventual death from the 
cardiovascular disease.  An opinion of direct causation has 
not been made.  Although the appellant contends that the 
veterans schizophrenia caused the cardiomyopathy, or 
contributed to his death, she is not competent to provide 
evidence pertaining to medical causation.  Espiritu, 2 Vet. 
App. at 494; Grottveit, 5 Vet. App. at 93.

The appellant has not submitted any competent evidence that 
shows that a disability that was incurred in or aggravated by 
service caused or contributed to the cause of the veterans 
death.  Therefore, the Board concludes that the preponderance 
of the evidence is against the claim, and service connection 
for the cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
